Appeal from a judgment (denominated decision) of the Supreme Court, Wayne County (John B. Nesbitt, A.J.), entered August 27, 2013 in a CPLR article 78 proceeding and declaratory judgment action. The judgment, among other things, granted the petition-complaint in part by enjoining respondent-defendant to have a Board of Trustee’s approved dissolution plan in place by October 20, 2013, failing which the court would appoint a hearing officer to undertake that responsibility.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: We dismiss the appeal as moot because, once the dissolution plan at issue was adopted on September 30, 2013, no justiciable controversy remained upon which a declaratory judgment could be made or injunctive relief could be granted. “It is a fundamental principle of our jurisprudence that the power of a court to declare the law only arises out of, and is limited to, determining the rights of persons which are actually controverted in a particular case pending before the tribunal” (Matter of Hearst Corp. v Clyne, 50 NY2d 707, 713 [1980]). This case does not fall within the exception to the mootness doctrine (see id. at 714-715).
Present—Smith, J.E, Peradotto, Sconiers, Whalen and DeJoseph, JJ.